Citation Nr: 1619851	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 17, 2007, for the grant of special monthly compensation (SMC) based on a need for aid and attendance.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction currently lies with the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2014, the Board, in pertinent part, denied the Veteran's claim of entitlement to an earlier effective date for the grant of SMC.  The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Partial Vacatur and Remand, concluding that the Board's statement of reasons and bases was not sufficiently clear so as to allow appellate review and requesting that the Court vacate the Board's November 2014 decision to the extent that it denied an earlier effective date for the grant of SMC.  In a February 2016 Order, the Court granted the Joint Motion, vacating the Board's November 2014 decision to the extent sought by the Joint Motion.  The case has now been returned to the Board for readjudication.


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied the Veteran's claim of entitlement to SMC based on a need for aid and attendance.  

2.  The Veteran filed a timely notice of disagreement (NOD) with the RO's rating decision by way of a statement received by the RO in March 1999, and the RO issued a Statement of the Case (SOC) in August 1999.  

3.  A Substantive Appeal was not filed within a year of the February 1999 rating decision.

4.  In statements received by the RO in August 1999 and November 2000, the Veteran expressly withdrew all pending appeals from consideration.

5.  The Veteran filed a claim expressly seeking higher ratings for his bilateral knee and low back disabilities on December 17, 2001, at which time a claim for SMC based on the need for aid and attendance of another was implicitly raised as part and parcel of the underlying increased rating claim.

6.  In a March 2003 rating decision, the RO denied the Veteran's claim of entitlement to SMC based on a need for aid and attendance.

7.  New and material evidence was received within a year of the March 2003 decision that denied entitlement to SMC based on a need for aid and attendance; therefore, the March 2003 rating decision did not become final, and the Veteran's December 17, 2001, claim remained pending until May 2008, at which time the Board granted SMC based on the need for aid and attendance of another.

8.  The medical evidence establishes that as of December 17, 2001, the date of receipt of his claim explicitly seeking higher ratings and implicitly seeking entitlement to SMC based on the need for aid and attendance of another, the Veteran required the aid and attendance of another due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date of December 17, 2001, but no earlier, for the award of special compensation based on the need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 3.401(a)(1), 3.350(b), 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The matters adjudicated below arise from a notice of disagreement with the effective date assigned in the June 2008 rating decision granting entitlement to SMC.  The United States Court of Appeals for Veterans Claims has held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issues); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the receipt of a notice of disagreement did not give rise to further VCAA notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is noted that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that there is evidence constructively of record that has not yet been received.  Neither the Veteran, nor his representative, has identified any other pertinent evidence that remains outstanding.  

As such, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

In addition, awards of aid and attendance or housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later, except as provided in § 3.400(o)(2).  38 C.F.R. § 3.401(a)(1).  Section 3.400(o)(2), in turn, provides an exception to this general rule based on when an increase (or in this case, a need for aid and attendance) was factually ascertainable.  If the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

As to what may constitute an implied claim for SMC, a veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (requiring the Board to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).

With regard to the criteria for establishing eligibility for SMC based on the need for aid and attendance, this form of special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress herself or to keep herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

By way of background, the Veteran submitted a Report of Examination for Aid and Attendance Benefits in January 1998.  In a July 1998 rating decision, the RO denied entitlement to SMC based on the need of aid and attendance of another person.  Thereafter, in January 1999, the Veteran submitted another medical statement for consideration for aid and attendance, and the RO again denied entitlement to SMC based on the need of aid and attendance in a February 1999 rating decision.  In March 1999, the Veteran timely filed a notice of disagreement with the February 1999 rating decision.  In August 1999, the RO issued a Statement of the Case.

In an August 1999 statement, the Veteran indicated that he wanted a personal hearing at the RO "instead of an appeal."  He also requested that the RO "take action to cancel any more action on the appeal that is in progress."  In May 2000, the Veteran testified at a hearing at the RO, where he indicated that a grant of permanent and total disability status for his service-connected acquired psychiatric disorder would fully satisfy his appeal.  In an August 2000 rating decision, the RO granted permanent and total disability status, and in a November 2000 statement, the Veteran requested that all pending claims be withdrawn.  

The regulation governing withdrawal of appeals, is clear and unequivocal.  See 38 C.F.R. § 20.204.  A withdrawal may be made by an appellant or authorized representative, must be in writing (unless on the record at a hearing), must identify the Veteran, must include the Veteran's file number, must state the appeal is withdrawn (if the appeal involves multiple issues the withdrawal must specify that the appeal is withdrawn in its entirety or list the issues withdrawn), must be filed at the AOJ (unless the appellant has been notified that the file was transferred to the Board), and is effective when received by the AOJ (or the Board in a case in which the appellant was notified of file transfer to the Board).  38 C.F.R. § 20.204(a), (b)(1)-(3).  Withdrawal is deemed a withdrawal of a NOD and of a substantive appeal (if filed), but does not preclude filing of a new NOD and substantive appeal as to the issues withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed."  38 C.F.R. § 20.204(c).  When a claim is withdrawn, "it ceases to exist; it is no longer pending and it is not viable." Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

Here, the Veteran's correspondence, received on November 6, 2000, stated "I request that all pending claims for me be withdrawn."  The statement contained the Veteran's name, file number, and was addressed to the AOJ prior to the Veteran receiving any notification that his file was transferred to the Board.  As such, the Veteran filed a withdrawal effective November 6, 2000.

Thereafter, the Veteran filed a claim expressly seeking higher ratings for his bilateral knee and low back disabilities on December 17, 2001, at which time a claim for SMC based on the need for aid and attendance of another was implicitly raised as part and parcel of the underlying increased rating claim.  In a March 2003 rating decision, the RO denied the Veteran's claim of entitlement to SMC based on a need for aid and attendance.  Subsequently, in April 2003, the Veteran submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which the RO construed as a new claim for SMC.  However, as VA was in possession of this examination report, which constitutes new and material evidence, within a year following the March 2003 decision, the Board finds that the March 2003 rating decision did not become final.  38 C.F.R. § 3.156(b)(2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that, under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered).

Thereafter, in an August 2004 rating decision, the AOJ denied the Veteran's claim for SMC.  The Veteran appealed this decision, and in May 2008, the Board granted entitlement to SMC.  In a June 2008 rating decision implementing the Board's May 2008 decision, the AOJ assigned an effective date of July 17, 2007, which was the date of a letter from the Veteran's wife indicating that the Veteran required aid and attendance, to specifically include assistance dressing himself.  

However, as new and material evidence was received within a year of the March 2003 rating decision, that decision did not become final.  See Bond v. Shinseki, 659 F.3d at 1367-68; Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 3.156 (a)-(b).  Hence, the Veteran's December 17, 2001 SMC claim remained pending at the time of the August 2004 rating decision, from which the Board's May 2008 decision stemmed.  In other words, the date of the Veteran's claim for SMC in this case is December 17, 2001.  

Regarding the date entitlement arose, the AOJ assigned July 17, 2007, as the date entitlement arose based upon a letter from the Veteran's spouse noting various difficulties that the Veteran had taking care of himself, including difficulty dressing himself.  The Veteran asserts that this date was chosen arbitrarily because the Veteran's wife had sent similar letters prior to this date and because the evidence showed that the Veteran required daily assistance prior to July 17, 2007.  The Board agrees.  

Specifically, the record contains evidence sufficiently establishing that the Veteran did indeed require the aid and attendance of another based on his service-connected disabilities at the time he sought an increased rating in December 2001. 

In this regard, a February 1998 Medical Statement for Consideration for Aid and Attendance or Housebound shows that the Veteran required the aid and attendance of another person to assist with shopping, housecleaning, cooking, dressing, and bathing due to his service-connected disabilities.  A November 1998 VA General Medical Examination report shows that the Veteran presented in a wheelchair pushed by his wife and that he was "scarcely able to stand."  The examiner also noted that the Veteran "requires help to dress and undress" and that he was wearing diapers, which his wife changes.  An April 2000 VA treatment record shows that the Veteran had numbness and tingling in his left hand making it hard to hold onto to objects.  A May 2000 VA treatment record shows that the Veteran was advised not to drive.  Significantly, by November 2004, the AOJ found the Veteran to be incompetent based on his service-connected psychiatric disability.  See November 2004 Rating Decision.

In essence, after reviewing the entire record, the Board is unable to discern how the Veteran's disability picture changed to the extent that it required aid and attendance specifically as of July 17, 2007, but not before.  The Veteran's need for daily attendance as described by his wife in the July 2007 letter was previously demonstrated in earlier medical evidence.  In other words, the Board finds no new findings in the July 2007 letter.

When considering the evidence above and resolving all doubt in the Veteran's favor, the Board finds that on December 17, 2001, VA received an explicit increased rating claim and an implicit claim for SMC based on the need for aid and attendance of another, at which time the evidence established that the Veteran needed the aid and attendance of another to perform many of his activities of daily living, such as dressing himself, and likely preparing meals and traveling to appointments, given his limitations regarding standing, walking, and driving, and his manipulative limitations.  As referenced above, the fact that his spouse regularly rendered this aid does not undermine his need for such aid or entitlement to related compensation. 

Additionally, as the evidence establishes that the Veteran's need for regular aid and attendance was present as early as February 1998, which is well over a year before he filed his actual SMC claim, the applicable law does not allow an award of an effective date prior to December 17, 2001.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

Based on the foregoing, the Board concludes that a basis for assigning an effective date of December 17, 2001, for the grant of SMC based on the need for aid and attendance of another has been presented, and the assignment of this effective date is warranted.


ORDER

Entitlement to an effective date of December 17, 2001, for the award of special monthly compensation based on the need of aid and attendance of another person is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


